          Entered on Docket September 9, 2020

                                                                Submitted But not Entered.

 1                                                              _____________________
                                                                Christopher M. Alston
 2                                                              U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)
 3
      ORDER NOT ENTERED: Counsel for the moving party and the debtor shall appear by phone on the Court's
 4    September 18, 2020 motion calendar at 9:30 a.m. to discuss certain provisions of the order.

 5

 6
     _________________________________________________________________
 7

 8

 9

10                         IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
11

12      In re:                                                  No. 20-11541-CMA

13      V.S. INVESTMENT ASSOC, LLC,                             STIPULATED ORDER GRANTING
14
                                                                BRMK LENDING, LLC’S MOTION
                                              Debtor.           TO DISMISS OR FOR RELIEF FROM
15                                                              STAY TO PROCEED WITH
                                                                RECEIVERSHIP
16
                 THIS MATTER was brought before the Court on the Motion of BRMK Lending, LLC
17
        (“BRMK”), a holder and beneficiary of a deed of trust against real property owned by V.S.
18
        Investment Assoc, LLC (“V.S. Investment” or the “Debtor”).
19
                 BRMK’s Motion sought an Order Dismissing the Bankruptcy or Granting Relief from Stay
20
        to allow the Receivership over property of the estate to move forward (the “Motion”). BRMK
21
        has demonstrated that grounds exist to dismiss the bankruptcy and has also met the requirements
22
        for relief from the automatic stay under 11 U.S.C. § 362(d) and for abandonment under 11 U.S.C.
23
        § 554(b). The Debtor has agreed to entry of an Order granting BRMK’s Motion upon the
24
       conditions outlined below. The Court has also considered the records and files herein, including
25
       BRMK’s Motion, Declarations of Stuart Heath and Stephanie Jenkins filed in support thereof; and
26
       the Objection to BRMK’s Motion to Dismiss and for Relief from Stay Re: Receivership. The

                                                                              HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                          ATTORNEYS AT LAW
                                                                                   520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 1                                                 Seattle, Washington 98101
                                                                                    Telephone (206) 340-1935

      Case 20-11541-CMA          Doc 76     Filed 09/09/20     Ent. 09/09/20 10:56:47           Pg. 1 of 4
                                                             Submitted But not Entered.

 1     Court FINDS that there is good cause for the relief requested, that the Motion was properly

 2     noticed and served, and that the record is complete as to BRMK’s Motion. Now, therefore, the

 3     Court hereby GRANTS BRMK’s Motion based on the following terms:

 4        1. BRMK’s motion for relief from stay as to the College Street Property (described below) is

 5            hereby granted effective September 30, 2020, except as to any portion of the College Street

 6            Property that is under contract for sale as of September 30, 2020.

 7        2. The portion(s) of the College Street Property that is under contract for sale by September

 8            30, 2020, must close within sixty (60) days from the date of mutual acceptance, but in no

 9            case later than November 30, 2020. In any event, relief from stay is effective as to all of

10            the College Street Property no later than November 30, 2020.

11        3. Any sales of any portion of the College Street Property shall be without satisfaction of the

12            underlying debt unless such debt is paid in full from closing and all BRMK’s loan

13            documents shall remain in full force and effect.

14        4. Any deficiencies in the amount owed to BRMK after the sale or foreclosure of the College

15            Street Property will remain subject to the personal guaranties and secured by BRMK’s deed

16            of trust on real property located at 4415 Priest Point Drive NW, Marysville, Washington,

17            98271 (the “Priest Point Property”). Payment on the deficiencies following the sale or

18            foreclosure will need to be paid within twelve (12) months of the last sale or foreclosure of

19            the College Street Property. During the repayment period, BRMK shall grant a

20            moratorium from collecting on the personal guaranties and its deed of trust on the Priest

21            Point Property unless allowed by further Court Order.

22            IT IS HEREBY ORDERED that following the conclusion of the dates referenced above

23     for the sale and closing of the College Street Property, BRMK may proceed with receivership of

24     all the Property securing its liens in King County Superior Court and that pursuant to 11 U.S.C. §§

25     362(a) and 362(d), the automatic stay, to the extent it applied to the College Street Property, is

26     terminated as to BRMK, so that BRMK may pursue receivership or other state law remedies, to
       enforce its security interest in the Property and/or as to enforcement of the loan obligations
                                                                          HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                     ATTORNEYS AT LAW
                                                                              520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 2                                            Seattle, Washington 98101
                                                                               Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 76     Filed 09/09/20    Ent. 09/09/20 10:56:47       Pg. 2 of 4
                                                           Submitted But not Entered.

 1     secured by two Deeds of Trust that is the subject of BRMK’s Motion, in particular against the

 2     College Street Property described as follows:

 3
              Lots 1 and 2, Block “B”, CITY GARDEN, according to the plat thereof recorded in
 4            Volume 10 of Plats, page 14, records of King County, Washington;
 5
              EXCEPT the Westerly 20 feet of Lots 1 and 2 (measured along the North line of Lot
 6            1 and the South line of Lot 2);
 7
              AND EXCEPT the South 10 feet of Lot 2, (measured along the East line of said Lot
 8            2).

 9            SITUATE in the County of King, State of Washington.
10
              PHYSICAL ADDRESS: 2463, 2465, 2467, and 2469 South College Street, Seattle,
11            WA 98144
12
              ASSESSOR’S TAX PARCEL NO.: 159460-0090-08
13
       And it is further
14
              ORDERED that, as the Debtor is a necessary party, BRMK may, if necessary, subpoena
15
       Debtor’s attendance and documents for deposition, and subpoena Debtor’s testimony for trial, if
16
      any, in the receivership and/or any judicial foreclosure action, provided, however, that no in
17
      personam relief is sought or obtained against the Debtor by BRMK. And it is further
18
              ORDERED that BRMK may, at its option, provide pleadings and notices to Debtor in
19
      relation to or in connection with a receivership as to the Property or foreclosure of its Deed of
20
      Trust against the Property; and BRMK may, at its option, offer, provide, and enter into any
21
      potential forbearance agreement, loan modification, refinance agreement, or other loan
22
      workout/loss mitigation agreement with Debtor and may contact the Debtor via telephone or
23
      written correspondence to offer such an agreement, which shall be non-recourse unless included
24
      in a reaffirmation agreement. It is further
25
              ORDERED that upon receiving relief from stay as to any portion of the College Street
26
      Property as outlined above, pursuant to 11 U.S.C. § 554(b), the College Street Property is hereby

                                                                        HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                   ATTORNEYS AT LAW
                                                                            520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 3                                          Seattle, Washington 98101
                                                                             Telephone (206) 340-1935

      Case 20-11541-CMA       Doc 76     Filed 09/09/20   Ent. 09/09/20 10:56:47       Pg. 3 of 4
                                                             Submitted But not Entered.

 1     abandoned. And it is further

 2            ORDERED that that the fourteen-day time frame set forth in FRBP 4001(a)(3) shall be,

 3     and hereby is waived and that the order shall be in full force and effect upon signature.

 4

 5                                           /// End of Order ///

 6     Presented by:

 7     HACKER & WILLIG, INC., P.S.

 8     /s/Arnold M. Willig_______
 9
       Arnold M. Willig, WSBA #20104
       Elizabeth H. Shea, WSBA #27189
10     Charles L. Butler, III, WSBA #36893
       Attorneys for Petitioner
11
       BRMK Lending, LLC
12

13     Stipulated to and Approved by:
14
       BOUNTIFUL LAW, PLLC
15

16     /s/Brad Puffpaff_______
       Brad Puffpaff, WSBA #46434
17     Attorneys for Debtor
18

19

20

21

22

23

24

25

26



                                                                         HACKER & WILLIG, INC., P.S.
     ORDER GRANTING HERITAGE BANK’S MOTION TO                                    ATTORNEYS AT LAW
                                                                             520 Pike Street, Suite 2500
     PROCEED WITH RECEIVERSHIP - 4                                           Seattle, Washington 98101
                                                                              Telephone (206) 340-1935

      Case 20-11541-CMA        Doc 76    Filed 09/09/20     Ent. 09/09/20 10:56:47      Pg. 4 of 4
